DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,10 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Lemons et al (USPGP 2008/0264241).
Regarding Claim 1, Lemons discloses a music composition, editing, and playback system comprising:                                                                                                                                                                             
a processor 1508 associated with one or more input/output devices 1502 including a display 1510 for visualizing loti and starbursts;
the processor for executing a computer readable code for music composition, editing, and playback;
a lotus (Fig. 2) formed from a 12-note octave of a harmony spiral 10 is displayed;
the notes of the octave 10.x evenly spaced around a lotus circle;
a lotus root note 10.12 located at a lotus base; and,
plumes 12-22 that provide directional pointers from the lotus root note to each of the other notes of the octave.
Regarding Claim 2, Lemons discloses a triad chord is formed from three notes of the octave, the triad chord displayed as a triangle 600 with vertices at the notes of the chord (Fig. 6).
Regarding Claim 10, Lemons discloses a music composition, editing, and playback system comprising:
a processor 1508 associated with one or more input/output devices 1502 including a display 1510 for visualizing loti and starbursts;
the processor for executing a computer readable code for music composition, editing, and playback;
a 12 note (10.x) octave that forms a lotus (Fig. 2) is displayed;
the 12 octave notes spaced at equal intervals along a spiral path of a harmony spiral such that a circle visible in a plane perpendicular to a spiral axis is completed by the 12 intervals (Fig. 10);
one of the 12 octave notes is a root note such that there are 11 plumes between the root note and the 11 other octave notes (Fig. 2);
one of the plumes directed to an octave note opposite the base note (Figs. 10,11);
another five of the plumes directed to five octave notes that spiral away from the base note in one direction (Figs. 2,10,11); and,
another five of the plumes directed to five octave notes that spiral away from the base note in the other direction (Figs. 2,10,11).





Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837